 

Case: 1:19-cv-01501-DCN Doc #: 88 Filed: 09/18/20 1 of 4. PagelD #: 1096

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
DAHIANNA TORRES, et al., ) CASENO. 1:19 CV 1501
)
Plaintiffs, )
)
Vv. ) JUDGE DONALD C. NUGENT
)
DINO PALMERI SALONS, INC., ) MEMORANDUM OPINION
) AND ORDER
Defendants. )

This matter is before the Court on Plaintiffs’ Motion for Conditional Certification,
Expedited Opt-In Discovery, and Court-Supervised Notice to Potential Opt-In Plaintiffs.
(Docket #56). Defendants filed a Response Brief on July 10, 2020 and Plaintiffs filed a Reply
Brief on August 14, 2020. (Docket #s 69 and 76). For the reasons that follow, Plaintiffs’ Motion
is GRANTED.
I. FACTUAL AND PROCEDURAL BACKGROUND.

Plaintiffs, on behalf of themselves and all others similarly situated, allege that
Defendants, Dino Palmieri and Dino Palmieri Salons Inc., (“Dino Palmieri”), had policies and
practices in place which resulted in violations of the Fair Labor Standards Act (“FLSA”). ‘The

original Complaint in this case was filed on June 27, 2019 in the Cuyahoga County Court of

 
 

Case: 1:19-cv-01501-DCN Doc #: 88 Filed: 09/18/20 2 of 4. PagelD #: 1097

Common Pleas, and the case was removed to this Court on July 1, 2019. Plaintiffs, as named in
the original Complaint, filed a Motion for Conditional Certification on July 17, 2019. (Docket
#6.) On December 28, 2019, this Court issued a Memorandum Opinion and Order, conditionally
certifying this case as a collective action for the classes defined therein, and setting forth
discovery and notice requirements. The following class definitions were set forth for purposes of
conditional certification:
Class One: All former and current stylists (including trainees and cosmetologists)
employed by Dino Palmieri Salons, Inc., who attended training classes anytime from
[three years, four months and nine days from the date of this order] through the present,
but were not paid at least minimum wage for any workweek during which those classes
occurred.
Class Two: All former and current stylists (including trainees and cosmetologists)
employed by Dino Palmieri Salons, Inc. from [three years, four months and nine days
from the date of this order] through present, who had money deducted from their pay for
fees (including “training fees’) or for charge backs related to the amount of product they

sold, which individually or in combination caused their pay to drop below minimum
wage for any workweek.

On May 21, 2020, Plaintiffs filed their First Amended Complaint, adding new
new party Plaintiff Alison Haseley and removing party Plaintiff Chelsea Amata. Plaintiffs allege
Violations of the Fair Labor Standards Act; Violations of Ohio Revised Code §§ 4111.03 and
4111.14; Violation of Ohio’s Prompt Pay Laws; Fraud; Breach of Contract; and, Violations of
Ohio Rev. Code § 4113.19, as set forth in the initial Complaint. However, in addition to those
classes initially identified by Plaintiffs for purposes of conditional certification, the First
Amended Complaint sets forth an additional class, comprised of and defined as follows:

The Hour Reduction Class: All current and/or former employees of Dino Palmieri Salons,

Inc., who had, during their time as a stylist, their actual hours worked unilaterally reduced
by Defendants, dropping them below minimum wage for that pay period.

 
 

Case: 1:19-cv-01501-DCN Doc #: 88 Filed: 09/18/20 3 of 4. PagelD #: 1098

II. STANDARD OF REVIEW.

The Fair Labor Standards Act (“FLSA”) seeks to provide “specific minimum protections
to individual workers” and to ensure that each covered worker receives a “fair day’s pay for a fair
day’s work.” Barrentine v. Arkansas-Best Freight Sys. Inc., 450 U.S. 728, 739 (1981). The Act
allows one or more employees to bring an enforcement action on their own behalf and as a
representative for other similarly situated employees. 29 U.S.C. §216(b). Many courts within
and without the Sixth Circuit have adopted a two-stage process for determining whether an
FLSA action should proceed as a collective action. See, e.g., Comer v. Wal-Mart Stores, Inc.,
454 F.3d 544, 547 (6" Cir. Mich. 2006). In this process, the Court determines based on the
complaint and some modest factual allegations, whether there is a colorable basis for their claim
that the putative class is “similarly situated” with regard to plausibly alleged claims. If so, the
Court generally permits opt-in notification and additional discovery. The parties agree that this
standard is “fairly lenient” and typically results is conditional certification of the class for
purposes of notification. At this stage, the existence of significant individualized issues does not
preclude conditional certification. See, White v. MPW Indus. Servs., Inc., 236 F.R.D. 363, 367
(E.D. Tenn. 2006).

The statutory standard for bringing a collective action under the FLSA is that the opt-in
plaintiffs must be “similarly situated,” and it should not generally rely on any assessment of the
merits of the case. See, O’Brien v. Ed Donnelly Enter., Inc., 575 F.3d 567, 585 (6" Cir. Ohio
2009); Creely v. HCR ManorCore, Inc., 789 F.Supp.2d 819, 826 (N.D. Ohio 2011). This does
not mean they must be identical, but the plaintiff has the burden of showing that the putative

class is similarly situated with regard to the claims asserted.

-3-

 
 

 

Case: 1:19-cv-01501-DCN Doc #: 88 Filed: 09/18/20 4 of 4. PagelD #: 1099

As set forth above, the Court has already defined two classes for purposes of conditional
certification. The Court will not revisit those issues, except to note that Named Plaintiff Amata
has been removed from the case. Therefore, the only issues before the Court are those raised in
Plaintiffs’ Motion filed on June 17, 2020.

Il. CONCLUSION.

Plaintiffs’ Motion for Conditional Class Certification (Docket #56) of a third class is
GRANTED. Plaintiffs have met the “modest factual showing” requirement as set forth in
Comer, 454 F.3d 544, 546, and have satisfied their burden of showing that a third class of former
and current stylists who had their work hours unilaterally reduced, thereby dropping them below
minimum wage for any pay period, should be conditionally certified pursuant to Fed. R. Civ. P.
26(d) and 83(b), and 29 U.S.C. § 216(b).

Within one week of this Order, the Parties shall submit a Joint Proposed Class Definition.
Thereafter, the Court will issue a separate order covering discovery and notification.

Defendants’ Motion to Strike Plaintiffs’ Reply Brief Evidence in Support of Conditional
Certification (Docket #82) is hereby DENIED.

IT IS SO ORDERED. .. m - .
(yA \ | a
Map v\ h : Me sh
DONALD C. NUGENT)

Senior United States District Judge

   

 

 

 
